Third District Court of Appeal
                               State of Florida

                         Opinion filed January 13, 2021.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D19-697
                         Lower Tribunal No. 16-17651
                            ________________


            Deutsche Bank National Trust Company, etc.,
                                    Appellant,

                                        vs.

                     Juana S. Dominguez, etc., et al.,
                                   Appellees.



      An Appeal from the Circuit Court for Miami-Dade County, Antonio Arzola,
Judge.

      DeLuca Law Group, PLLC, and Brandi Wilson (Fort Lauderdale), for
appellant.

     Law Offices of E.I. Friedman, P.A., and Eyal I. Friedman, for appellees.


Before FERNANDEZ, MILLER, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.